Exhibit 10.11

 

 

 

AMENDED AND RESTATED

REGISTRATION AND PARTICIPATION RIGHTS AGREEMENT

by and among

Giraffe Holding, Inc.,

Giraffe Intermediate A, Inc.,

Giraffe Intermediate B, Inc.,

The Gymboree Corporation

and

Certain Stockholders of Giraffe Holding, Inc.

Entered into on December 23, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I EFFECTIVENESS; DEFINITIONS.

     2   

1.1.

  

Effectiveness

     2   

1.2.

  

Definitions.

     2   

ARTICLE II PARTICIPATION RIGHTS.

     2   

2.1.

  

General

     2   

2.2.

  

Right of Participation.

     2   

2.3.

  

Post-Issuance Notice

     5   

2.4.

  

Excluded Transactions

     5   

2.5.

  

Certain Provisions Applicable to Options, Warrants and Convertible Securities

     5   

2.6.

  

Acquired Shares

     6   

2.7.

  

Period.

     6   

ARTICLE III REGISTRATION RIGHTS.

     6   

3.1.

  

Demand Registration Rights.

     6   

3.2.

  

Piggyback Registration Rights.

     9   

3.3.

  

Certain Other Provisions.

     11   

3.4.

  

Indemnification and Contribution.

     16   

ARTICLE IV REMEDIES.

     19   

4.1.

  

Generally.

     19   

ARTICLE V PERMITTED TRANSFEREES.

     20   

ARTICLE VI AMENDMENT, TERMINATION, ETC.

     20   

6.1.

  

Oral Modifications.

     20   

6.2.

  

Written Modifications.

     20   

6.3.

  

Effect of Termination.

     20   

ARTICLE VII DEFINITIONS.

     21   

7.1.

  

Certain Matters of Construction.

     21   

7.2.

  

Definitions.

     21   

ARTICLE VIII MISCELLANEOUS.

     26   

8.1.

  

Authority: Effect.

     26   

 

i



--------------------------------------------------------------------------------

8.2.

  

Notices.

     26   

8.3.

  

Merger; Binding Effect, Etc.

     27   

8.4.

  

Descriptive Headings

     27   

8.5.

  

Counterparts.

     27   

8.6.

  

Severability

     27   

8.7.

  

No Recourse.

     28   

ARTICLE IX GOVERNING LAW.

     28   

9.1.

  

Governing Law.

     28   

9.2.

  

Consent to Jurisdiction.

     28   

9.3.

  

WAIVER OF JURY TRIAL.

     29   

9.4.

  

Exercise of Rights and Remedies

     29   



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REGISTRATION AND PARTICIPATION RIGHTS AGREEMENT

This Amended and Restated Registration and Participation Rights Agreement (this
“Agreement”) is made as of December 23, 2011, by and among:

 

 

(i)

Giraffe Holding, Inc. (the “Company”);

 

 

(ii)

Giraffe Intermediate A, Inc. (“Giraffe A”);

 

 

(iii)

Giraffe Intermediate B, Inc. (“Giraffe B”);

 

 

(iv)

The Gymboree Corporation (“Gymboree”);

 

 

(v)

Gymboree Investment Holdings, LLC, a Delaware limited liability company
(together with its Permitted Transferees, the “Investors”);

 

 

(vi)

Persons executing this Agreement and listed as an “Other Investor” on the
signature pages hereto and such other Persons, if any, that from time to time
become party hereto as “Other Investors” (collectively with their Permitted
Transferees, the “Other Investors”); and

 

 

(iii)

Persons who from time to time be executing this Agreement and listed as a
Manager on the signature pages hereto and such other Persons, if any, that from
time to time become party hereto as Managers (collectively with their Permitted
Transferees, the “Managers”).

RECITALS

1. The parties hereto entered into that certain Registration and Participation
Rights Agreement, dated as of November 23, 2010 (the “Original Agreement”), to
set forth their agreements regarding registration and participation rights and
to provide for certain other rights and obligations in respect thereto as
hereinafter provided.

2. On or about the date hereof, the holders of the outstanding shares of Common
Stock of the Company contributed their the Class A Common Stock, par value $.001
per share, of the Company and their Class L Common Stock, par value $.001 per
share, of the Company (the “Contributed Shares”) to Gymboree Holdings, Ltd. , a
Cayman Islands exempted company and ultimate parent of the Company (“Gymboree
Holdings”) in exchange for Common Stock of Gymboree Holdings (the
“Contribution”).

3. Following the Contribution, Gymboree Holdings contributed all of the
Contributed Shares to the Investors in return for Equity Interests of the
Investors.

 

1



--------------------------------------------------------------------------------

4. In connection with the foregoing, the Company and the stockholders of the
Company are entering into an Amended and Restated Stockholders Agreement dated
on or about the date hereof (the “Stockholders Agreement”).

5. In connection with the Contribution on the date hereof, the parties hereto
wish to amend and restate the Original Agreement as set forth herein.

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

ARTICLE I

EFFECTIVENESS; DEFINITIONS.

1.1. Effectiveness. This Agreement will become effective upon the date hereof
(the “Closing”).

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section
ARTICLE VII hereof.

ARTICLE II

PARTICIPATION RIGHTS.

2.1. General. Neither the Company nor any of its subsidiaries shall issue or
sell any shares of any of its capital stock or any securities convertible into
or exchangeable for any shares of its capital stock, issue or grant any options
or warrants for the purchase of, or enter into any agreements providing for the
issuance (contingent or otherwise) of, any of its capital stock or any stock or
securities convertible into or exchangeable for any shares of its capital stock,
in each case, to any Investor or any Affiliated Fund (each an “Issuance” of
“Subject Securities”), except in compliance with the provisions of Sections 2.2
or 2.3 hereof.

2.2. Right of Participation.

2.2.1 Offer. Not fewer than ten Business Days prior to the consummation of an
Issuance, the Company will furnish a notice (the “Participation Notice”) to each
holder of record of Participation Shares (the “Participation Offerees”). The
Participation Notice will include:

(a) The principal terms of the proposed Issuance, including (i) the amount and
kind of Subject Securities to be included in the Issuance, (ii) the number of
Equivalent Shares represented by such Subject Securities (if applicable),
(iii) the percentage of the total number of Equivalent Shares outstanding as of
immediately prior to giving effect to such Issuance that the number of
Equivalent Shares held by such Participation Offeree constitutes (the
“Participation Portion”), (iv) the maximum and minimum price (including if
applicable, the maximum and minimum Price Per Equivalent Share) per unit of the
Subject Securities and (v) the name and address of the Investor or Affiliated
Fund to whom the Subject Securities will be issued (the “Prospective
Subscriber”); and

 

2



--------------------------------------------------------------------------------

(b) An offer by the Company to issue, at the option of each Participation
Offeree, to such Participation Offeree such portion of the Subject Securities to
be included in the Issuance as may be requested by such Participation Offeree
(not to exceed the Participation Offeree’s Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same
economic terms and conditions, with respect to each unit of Subject Securities
issued to the Participation Offerees, as each of the Prospective Subscribers
will receive with respect to issued units of Subject Securities.

2.2.2 Exercise.

(a) General. Each Participation Offeree desiring to accept the offer contained
in the Participation Notice will send a written commitment to the Company within
ten Business Days after the date of the Participation Notice specifying the
dollar amount of Subject Securities (in any event not to exceed the
Participation Portion of the total amount of Subject Securities to be included
in the Issuance) that such Participation Offeree desires to purchase (each a
“Participating Buyer”). Each Participation Offeree who has not so accepted such
offer will be deemed to have waived all of his, her or its rights with respect
to the Issuance, and the Company will thereafter be free to issue Subject
Securities in the Issuance to the Prospective Subscriber and any Participating
Buyers, at a price no less than the minimum price set forth in the Participation
Notice and on other principal terms not substantially more favorable to the
Prospective Subscriber than those set forth in the Participation Notice, without
any further obligation to such non-accepting Participation Offerees. If, prior
to consummation, the terms of such proposed Issuance change with the result that
the price will be less than the minimum price set forth in the Participation
Notice or the other principal terms will be substantially more favorable to the
Prospective Subscriber than those set forth in the Participation Notice, it will
be necessary for the Company to furnish a separate Participation Notice, and the
terms and provisions of this Section 2.2 separately complied with, in order to
consummate such Issuance pursuant to this Section 2.2.

(b) Irrevocable Acceptance. The acceptance of each Participating Buyer will be
irrevocable except as hereinafter provided, and each such Participating Buyer
will be bound and obligated to acquire in the Issuance on the same economic
terms and conditions, with respect to each unit of Subject Securities issued, as
the Prospective Subscriber, such amount of Subject Securities as such
Participating Buyer shall have specified in such Participating Buyer’s written
commitment.

(c) Time Limitation. If, at the end of the 180th day following the date of the
Participation Notice, the Company has not completed the Issuance, each
Participating Buyer will be released from his, her or its obligations under the

 

3



--------------------------------------------------------------------------------

written commitment, the Participation Notice will be null and void, and it will
be necessary for the Company to furnish a separate Participation Notice, and the
terms and provisions of this Section 2.2 separately complied with, in order to
consummate such Issuance pursuant to this Section 2.2.

2.2.3 Other Securities. The Company may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities) other than Subject
Securities (“Other Securities”) in the event that the participation of the
Prospective Subscriber in such Issuance is so conditioned. In such case, each
Participating Buyer will acquire in the Issuance, together with the Subject
Securities to be acquired by it, Other Securities in the same proportion to the
Subject Securities to be acquired by it as the proportion of Other Securities to
Subject Securities being acquired by the Prospective Subscriber in the Issuance,
on the same terms and conditions as the Prospective Subscriber, as to each unit
of Subject Securities and Other Securities issued to the Participating Buyers.

2.2.4 Certain Legal Requirements. In the event that the participation in the
Issuance by a holder of Shares as a Participating Buyer would require under
applicable law (i) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities or
(ii) the provision to any participant in the Sale of any information regarding
the Company, its subsidiaries or any of their respective securities, such holder
of Shares will not have the right to participate in the Issuance. Without
limiting the generality of the foregoing, it is understood and agreed that the
Company will not be under any obligation to effect a registration of such
securities under the Securities Act or similar state statutes.

2.2.5 Further Assurances. Each Participation Offeree and each Stockholder to
whom the Shares held by such Participation Offeree were originally issued, will,
whether in his, her or its capacity as a Participating Buyer, Stockholder,
officer or director of the Company, or otherwise, take or cause to be taken all
such reasonable actions as may be necessary or desirable in order to
expeditiously consummate each Issuance pursuant to this Section 2.2 and any
related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Company and the
Prospective Subscriber. Without limiting the generality of the foregoing, each
such Participating Buyer and Stockholder agrees to execute and deliver such
subscription and other agreements specified by the Company to which the
Prospective Subscriber will be party.

2.2.6 Expenses. All reasonable costs and expenses incurred by the holders of
Investor Shares or the Company in connection with any proposed Issuance of
Subject Securities (whether or not consummated), including all attorney’s fees
and charges, all accounting fees and expenses and all finders, brokerage or
investment banking fees, charges or commissions, will be paid by the Company or
its subsidiaries. The reasonable fees and charges of a single legal counsel
representing any or all of the other holders of Shares in connection with such
proposed Issuance of Subject Securities (whether or not

 

4



--------------------------------------------------------------------------------

consummated) will be paid by the Company or its subsidiaries. Any other costs
and expenses incurred by or on behalf of any other holder of Shares in
connection with such proposed Issuance of Subject Securities (whether or not
consummated) will be borne by such holder.

2.2.7 Closing. The closing of an Issuance pursuant to Section 2.2 hereof will
take place at such time and place as the Company will specify by notice to each
Participating Buyer. At the Closing of any Issuance under this Section 2.2.7,
each Participating Buyer will receive the notes, certificates or other
instruments evidencing the Subject Securities (and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or his, her or its designated nominee, free and clear
of any liens or encumbrances, with any transfer tax stamps affixed, against
delivery by such Participating Buyer of the applicable consideration.

2.3. Post-Issuance Notice. Notwithstanding the notice requirements of Sections
2.2.1 and 2.2.2 hereof, the Company may proceed with any Issuance prior to
having complied with the provisions of Section 2.2; provided that the Company
will:

2.3.1 provide to each holder of Shares who would have been a Participation
Offeree in connection with such Issuance (i) prompt notice of such Issuance and
(ii) a notice containing the information that would have been required to be
included in a Participation Notice pursuant to Section 2.2.1 in which the actual
price per unit of Subject Securities (and, if applicable, actual Price Per
Equivalent Share) shall be set forth; and

2.3.2 offer to issue to such holder of Shares such number of securities of the
type issued in the Issuance as may be requested by such holder of Shares (not to
exceed the Participation Portion that such holder of Shares would have been
entitled to pursuant to Section 2.2 hereof multiplied by the sum of (a) the
number of Subject Securities included in the Issuance and (b) the aggregate
number of shares issued pursuant to this Section 2.3 with respect to such
Issuance) on the same economic terms and conditions with respect to such
securities as the subscribers in the Issuance received; and

2.3.3 keep such offer open for a period of ten Business Days, during which
period, each such holder may accept such offer by sending a written acceptance
to the Issuer committing to purchase an amount of such securities in any event
not to exceed the Participation Portion that such holder would have been
entitled to pursuant to Section 2.2 hereof multiplied by the sum of (a) the
number of Subject Securities included in such issuance and (b) the aggregate
number of shares issued pursuant to this Section 2.3 with respect to such
Issuance.

2.4. Excluded Transactions. Notwithstanding the preceding provisions of this
Section 2, the preceding provisions of this Section 2 will not apply to the
Issuance of Shares to the Investors in connection with the Closing of the
transactions contemplated by the Merger Agreement.

2.5. Certain Provisions Applicable to Options, Warrants and Convertible
Securities. In the event that the Issuance of Subject Securities will result in
any increase in the number of

 

5



--------------------------------------------------------------------------------

shares of Common Stock issuable upon exercise, conversion or exchange of any
Options, Warrants or Convertible Securities, the number of shares (or Equivalent
Shares, if applicable) of Subject Securities (and Other Securities, if
applicable) which the holders of such Options, Warrants or Convertible
Securities, as the case may be, will be entitled to purchase pursuant to
Section 2.2 hereof, if any, will be reduced, share for share, by the amount of
any such increase.

2.6. Acquired Shares. Any Subject Securities constituting Common Stock acquired
by any holder of Shares pursuant to this Section 2 will be deemed for all
purposes hereof and under the Stockholders Agreement to be Participation Shares
hereunder of like kind with the Shares then held by the acquiring holder.

2.7. Period. The foregoing provisions of this Section 2 will expire upon the
earlier of the closing of (a) a Change of Control and (b) the effectiveness of
the Company’s registration statement in connection with the Initial Public
Offering.

ARTICLE III

REGISTRATION RIGHTS.

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

3.1. Demand Registration Rights.

3.1.1 IPO Demand Registration Rights.

(a) At any time following the Closing, if the Company has not yet completed the
Initial Public Offering, any Bain Fund, by notice to the Company specifying the
intended method or methods of disposition, may request (each such requesting
Bain Fund, an “IPO Initiating Holders”) that the Company effect the registration
under the Securities Act for the Initial Public Offering of all or a specified
part of the Registrable Securities held by such IPO Initiating Holder.

(b) The Company will use its best efforts to (i) effect the registration under
the Securities Act (including by means of a shelf registration pursuant to Rule
415 under the Securities Act if so requested by a majority of the IPO Initiating
Holders and if the Company is then eligible to use such registration) of the
Registrable Securities that the Company has been requested to register by an IPO
Initiating Holder pursuant to this Section 3.1.1 together with all other
Registrable Securities that the Company has been requested to register pursuant
to Section 3.2 by other Holders, all to the extent required to permit the
disposition of the Registrable Securities that the Company has been so requested
to register, and (ii) if requested by an IPO Initiating Holder, obtain
acceleration of the effective date of the registration statement relating to
such registration.

3.1.2 Post-IPO Demand Registration Rights. At any such time as any Bain Fund
which, together with its Affiliates and Affiliated Funds, beneficially holds, in
the

 

6



--------------------------------------------------------------------------------

aggregate, more than five percent (5%) of the outstanding Shares (the
“Initiating Holders”), by notice to the Company specifying the intended method
or methods of disposition, may request that the Company effect the registration
under the Securities Act for a Public Offering of all or a specified part of the
Registrable Securities held by such Initiating Holders; provided, however, that
the value of Registrable Securities that the Initiating Holders propose to sell
in such Public Offering is at least Twenty-Five Million Dollars ($25,000,000) or
such lower amount as agreed by the Board. The Company will then use its best
efforts to (i) effect the registration under the Securities Act (including by
means of a shelf registration pursuant to Rule 415 under the Securities Act if
so requested by a majority of the Initiating Holders and if the Company is then
eligible to use such registration) of the Registrable Securities that the
Company has been requested to register by such Initiating Holders together with
all other Registrable Securities that the Company has been requested to register
pursuant to Section 3.2 by other Holders, all to the extent required to permit
the disposition of the Registrable Securities that the Company has been so
requested to register, and (ii) if requested by an Initiating Holder, obtain
acceleration of the effective date of the registration statement relating to
such registration; provided, however, that the Company will not be obligated to
take any action to effect any such registration pursuant to this Section 3.1.2:

(a) during the effectiveness of any Principal Lock-Up Agreement entered into in
connection with any registration statement pertaining to an underwritten public
offering of securities of the Company for its own account (other than a Rule 145
Transaction, or a registration relating solely to employee benefit plans); or

(b) if a registration statement requested under this Section 3.1.2 became
effective within the preceding 90 days (unless otherwise consented to by the
Board).

3.1.3 Shelf Takedowns. At any time during which the Company has effective a
shelf registration pursuant to Rule 415 under the Securities Act with respect to
such Holder’s Shares, any Bain Fund (the “Shelf Takedown Holders”), by notice to
the Company specifying the intended method or methods of disposition, may
request that the Company effect an underwritten offering of the Shelf Takedown
Holder’s Shares that are subject to such registration statement (an
“Underwritten Shelf Takedown”) of all or a specified part of the Registrable
Securities held by such Shelf Takedown Holder; provided, however, that the value
of Registrable Securities that the Shelf Takedown Holder together with Shares
owned by its Affiliated Funds proposes to sell in an Underwritten Shelf Takedown
is at least Twenty-Five Million Dollars ($25,000,000) or such lower amount as
agreed by the Board. The Company will not be obligated to take any action to
effect any such Underwritten Shelf Takedown pursuant to this Section 3.1.3 if an
Underwritten Shelf Takedown requested under this Section 3.1.3 was consummated
within the preceding 90 days (unless otherwise consented to by the Board).

3.1.4 Form. Except as otherwise provided above or required by law, so long as
the Company is eligible and qualified to register Registrable Securities on Form
S-3 (or any successor or similar short-form registration statement), each
registration requested

 

7



--------------------------------------------------------------------------------

pursuant to Section 3.1.2 will be effected by the filing of a registration
statement on Form S-3 (or any other form which includes substantially the same
information as would be required to be included in a registration statement on
such form as currently constituted); provided that if any registration requested
pursuant to this Section 3.1 is proposed to be effected on Form S-3 (or any
successor or similar short-form registration statement) and is in connection
with an underwritten offering, and if the managing underwriter will advise the
Company in writing that, in its opinion, it is of material importance to the
success of such proposed offering to file a registration statement on Form S-1
(or any successor or similar registration statement) or to include in such
registration statement information not required to be included pursuant to Form
S-3 (or any successor or similar short-form registration statement), then the
Company will file a registration statement on Form S-1 or supplement Form S-3
(or any successor or similar short-form registration statement) as reasonably
requested by such managing underwriter.

3.1.5 Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.1, including all reasonable expenses (other than fees and
disbursements of counsel that do not constitute Registration Expenses) that any
Holder incurs in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1.

3.1.6 Additional Procedures. In the case of a registration pursuant to
Section 3.1 hereof, whenever an IPO Initiating Holder or an Initiating Holder is
entitled to request and so requests that such registration will be effected
pursuant to an underwritten offering, the Company will include such information
in any written notice to Holders required by Section 3.2. In such event, the
right of any Holder to have securities owned by such Holder included in such
registration will be conditioned upon the inclusion of such Holder’s Registrable
Securities in the underwriting (unless otherwise mutually agreed upon by the IPO
Initiating Holder or Initiating Holder and such Holder). If requested by the IPO
Initiating Holder, Initiating Holder or Shelf Takedown Holder the Company
together with the Holders proposing to distribute their securities through the
underwriting will enter into an underwriting agreement with the underwriters for
such offering containing such representations and warranties by the Company and
such Holders and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including
customary indemnity and contribution provisions (subject, in each case, to the
limitations on such liabilities set forth in this Agreement).

3.1.7 Suspension of Registration. If the filing, initial effectiveness or
continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415 under the Securities Act, in respect of a
registration pursuant to this Section 3.1 at any time would require the Company
to make a public disclosure of material non-public information, which disclosure
in the good faith judgment of the Board (after consultation with external legal
counsel) (i) would be required to be made in any registration statement so that
such registration statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such registration statement and (iii) would have a material
adverse effect on the Company or its business or on the Company’s ability to
effect a material proposed

 

8



--------------------------------------------------------------------------------

acquisition, disposition, financing, reorganization, recapitalization or similar
transaction, then the Company may, upon giving prompt written notice of such
action to the Holders participating in such registration, delay the filing or
initial effectiveness of, or suspend use of, such registration statement;
provided, that the Company will not be permitted to do so (i) for a period
exceeding 30 days on any one occasion or (ii) for an aggregate period exceeding
60 days in any 12 month period. In the event the Company exercises its rights
under the preceding sentence, such Holders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. The Company will promptly notify such Holders of the expiration of
any period during which it exercised its rights under this Section 3.1.7. The
Company agrees that, in the event it exercises its rights under this
Section 3.1.7, it will, within 30 days following such Holders’ receipt of the
notice of suspension, update the suspended registration statement as may be
necessary to permit the Holders to resume use thereof in connection with the
offer and sale of their Registrable Securities in accordance with applicable
law.

3.2. Piggyback Registration Rights.

3.2.1 Piggyback Registration.

(a) General. Each time the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, for its own account and/or for
the account of any other Person (pursuant to Section 3.1 or otherwise) for sale
in a Public Offering, the Company will give notice to all Holders of its
intention to do so. Any Holder may, by written response delivered to the Company
within twenty days after the date of delivery of such notice, request that all
or a specified part of such Holder’s Registrable Securities be included in such
registration. A Holder may request in any such response that varying numbers of
such Holder’s Registrable Securities be included in the registration based on
varying prices at which such Registrable Securities are to be sold in the
registered offering. The Company thereupon will use its best efforts to cause to
be included in such registration under the Securities Act all Registrable
Securities that the Company has been so requested to register by such Holders,
to the extent required to permit the disposition (in accordance with the methods
to be used by the Company or, pursuant to Section 3.1, other Holders in such
Public Offering) of the Registrable Securities to be so registered; provided
that (i) if, at any time after giving written notice of its intention to
register any securities, the Company will determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder and, thereupon, will be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses in connection therewith), and
(ii) if such registration involves an underwritten offering, all Holders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company (with such differences as

 

9



--------------------------------------------------------------------------------

may be customary or appropriate in combined primary and secondary offerings and,
in any event, without providing for indemnification or contribution obligations
in excess of what is required by Section 3.4) or, in the case of a registration
initiated pursuant to Section 3.1.1 or 3.1.2, the Bain Funds. No registration of
Registrable Securities effected under this Section 3.2 will relieve the Company
of any of its obligations to effect registrations of Registrable Securities
pursuant to Section 3.1 hereof.

(b) Excluded Transactions. The Company will not be obligated to effect any
registration of Registrable Securities under this Section 3.2 or give any notice
to any Holder of the Company’s intent to register Registrable Securities, in
each case incidental to the registration of any of its securities in connection
with:

(i) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans;

(ii) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other businesses
except to the extent such Public Offering is for the sale of securities for
cash; or

(iii) The Initial Public Offering, unless such offering shall have been
initiated pursuant to Section 3.1.1 or the Board determines otherwise, provided,
that even if such offering is the Initial Public Offering and has been initiated
pursuant to Section 3.1.1, the Company will not be obligated to effect any
registration of Registrable Securities or give any notice to Holders under this
Section 3.2 if the lead underwriters determine that inclusion of such
Registrable Securities would materially adversely affect the marketability or
pricing of the offering.

3.2.2 Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.2.

3.2.3 Additional Procedures. Holders participating in any Public Offering
pursuant to this Section 3.2 will take all such actions and execute all such
documents and instruments that are reasonably requested by the Company to effect
the sale of their Registrable Securities in such Public Offering, including
being parties to the underwriting agreement entered into by the Company and any
other selling shareholders in connection therewith and being liable in respect
of the representations and warranties and the other agreements (including
customary selling stockholder representations, warranties, indemnifications and
“lock-up” agreements) for the benefit of the underwriters contained therein;
provided, however, that (i) with respect to individual representations,
warranties, indemnities and agreements of sellers of Registrable Securities in
such Public Offering, the aggregate amount of such liability will not exceed
such holder’s net proceeds from such offering and (ii) to the extent selling
stockholders give further representations, warranties and indemnities, then with
respect to all other representations, warranties and indemnities of sellers of
Registrable Securities in such Public Offering, the aggregate

 

10



--------------------------------------------------------------------------------

amount of such liability will not exceed the lesser of (x) such holder’s pro
rata portion of any such liability, in accordance with such holder’s portion of
the total number of Registrable Securities included in the offering, and
(y) such holder’s net proceeds from such offering.

3.3. Certain Other Provisions.

3.3.1 Underwriter’s Cutback. In connection with any registration of shares, the
underwriter may determine that marketing factors (including an adverse effect on
the per share offering price) require a limitation of the number of shares to be
underwritten. Notwithstanding any contrary provision of this Section 3 and
subject to the terms of this Section 3.3.1, the underwriter may limit the number
of shares which would otherwise be included in such registration by excluding
any or all Registrable Securities from such registration, it being understood
that, if the registration in question involves a registration for sale of
securities for the Company’s own account, then the number of shares which the
Company seeks to have registered in such registration will not be subject to
exclusion, in whole or in part, under this Section 3.3.1. Upon receipt of notice
from the underwriter of the need to reduce the number of shares to be included
in the registration, the Company will advise all holders of the Company’s
securities that would otherwise be registered and underwritten pursuant hereto,
and the number of shares of such securities, including Registrable Securities,
that may be included in the registration will be allocated in the following
manner, unless the underwriter will determine that marketing factors require a
different allocation: shares, other than Registrable Securities, requested to be
included in such registration by other stockholders will be excluded unless the
Company, with the consent of the parties required to approve any amendment or
waiver of this Agreement pursuant to Section 6.2 hereof, has granted
registration rights which are to be treated on an equal basis with Registrable
Securities for the purpose of the exercise of the underwriter cutback (such
shares afforded such equal treatment being “Parity Shares”); and, if a
limitation on the number of shares is still required, the number of Registrable
Securities, Parity Shares and other shares of Common Stock that may be included
in such registration will be allocated among the holders thereof in proportion,
as nearly as practicable, as follows:

(a) there will be first allocated to each such holder requesting that its
Registrable Securities or Parity Shares be registered in such registration a
number of such shares to be included in such registration equal to the lesser of
(i) the number of such shares requested to be registered by such holder, and
(ii) a number of such shares equal to such holder’s Pro Rata Portion;

(b) the balance, if any, not allocated pursuant to clause (a) above will be
allocated to those holders requesting that their Registrable Securities or
Parity Shares be registered in such registration that requested to register a
number of such shares in excess of such holder’s Pro Rata Portion pro rata to
each such holder based upon the number of Registrable Securities and Parity
Shares held by such holder, or in such other manner as the holders requesting
that their Registrable Securities or Parity Shares be registered in such
registration may otherwise agree; and

 

11



--------------------------------------------------------------------------------

(c) the balance, if any, not allocated pursuant to clause (b) above will be
allocated to shares, other than Registrable Securities and Parity Shares,
requested to be included in such registration by other stockholders.

For purposes of any underwriter cutback, all Registrable Securities held by any
Holder will also include any Registrable Securities held by the partners,
retired partners, shareholders or Affiliates of such Holder, or the estates and
family members of any such Holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such Holder or such partners, retired partners, trusts or Affiliates, any
Charitable Organization to which any of the foregoing shall have contributed
Common Stock prior to the execution of the underwriting agreement in connection
with such underwritten offering, and such Holder and other Persons will be
deemed to be a single selling Holder, and any pro rata reduction with respect to
such selling Holder will be based upon the aggregate amount of Common Stock
owned by all entities and individuals included with such selling Holder, as
defined in this sentence. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation will be included in such registration.
Upon delivery of a written request pursuant to Section 3.1.1, 3.1.2 or 3.2.1(a)
that Registrable Securities be sold in an underwritten offering, the Holder
thereof may not thereafter elect to withdraw therefrom without the written
consent of the Bain Funds. Notwithstanding the foregoing, if the managing
underwriter of any underwritten offering will advise the Holders participating
in the offering that the Registrable Securities covered by the registration
statement cannot be sold in such offering within a price range acceptable to the
IPO Initiating Holder, Initiating Holder or Shelf Takedown Holder, then the IPO
Initiating Holder, Initiating Holder or Shelf Takedown Holder will have the
right to withdraw from such underwritten offering and, upon any such withdrawal,
the Bain Funds may elect to terminate any such offering at any time.

3.3.2 Registration Procedures. If, and in each case when, the Company is
required to effect a registration of any Registrable Securities as provided in
this Section 3, the Company will promptly:

(a) prepare and, in any event within 45 days (30 days in the case of a Form S-3
registration) after the end of the period under Section 3.2.1(a) within which a
piggyback request for registration may be given to the Company, file with the
Commission a registration statement with respect to such Registrable Securities
and use its best efforts to cause such registration statement to become
effective within 90 days of the initial filing;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of 270 days (or such shorter period which will terminate when all
Registrable Securities covered by such registration statement have been sold)
and to comply with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement; provided that before filing a registration statement or prospectus,
or any

 

12



--------------------------------------------------------------------------------

amendments or supplements thereto in accordance with Sections 3.1 or 3.2, the
Company will furnish to counsel selected pursuant to Section 3.3.3 hereof copies
of all documents proposed to be filed, which documents will be subject to the
review of such counsel;

(c) furnish to each seller of such Registrable Securities such number of copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits filed therewith), such number of copies of the
prospectus included in such registration statement (including each preliminary
prospectus and summary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as such seller may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
seller;

(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller will
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller, except that the Company will not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this clause (d), it would not be obligated to
be so qualified or to consent to general service of process in any such
jurisdiction;

(e) notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which will satisfy the
provisions of Section 11(a) of the Securities Act;

(g) (i) if such Registrable Securities are Common Stock (including Common Stock
issuable upon conversion, exchange or exercise of another security), use its
best efforts to list such Registrable Securities on any securities

 

13



--------------------------------------------------------------------------------

exchange on which the Common Stock is then listed if such Registrable Securities
are not already so listed; and (ii) use its best efforts to provide a transfer
agent and registrar for such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;

(h) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to the provisions of Section 3.4
hereof, and take such other actions as the Bain Funds or the underwriters, if
any, reasonably requested in order to expedite or facilitate the disposition of
such Registrable Securities;

(i) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the Bain Funds shall reasonably
request;

(j) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any managing underwriter or
underwriters participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such managing underwriter(s), all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement (subject to
each party referred to in this clause (j) entering into customary
confidentiality agreements in a form reasonably acceptable to the Company);

(k) notify counsel (selected pursuant to Section 3.3.3 hereof) for the Holders
of Registrable Securities included in such registration statement and the
managing underwriter or agent, immediately, and confirm the notice in writing
(i) when the registration statement, or any post-effective amendment to the
registration statement, will have become effective, or any supplement to the
prospectus or any amendment to the prospectus will have been filed, (ii) of the
receipt of any comments from the Commission, (iii) of any request of the
Commission to amend the registration statement or amend or supplement the
prospectus or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the registration
statement or of any order preventing or suspending the use of any preliminary
prospectus, or of the suspension of the qualification of the registration
statement for offering or sale in any jurisdiction, or of the institution or
threatening of any proceedings for any of such purposes;

(l) use its best efforts to prevent the issuance of any stop order suspending
the effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;

 

14



--------------------------------------------------------------------------------

(m) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or agent or such Holder reasonably requests to be included
therein, including, with respect to the number of Registrable Securities being
sold by such Holder to such underwriter or agent, the purchase price being paid
therefor by such underwriter or agent and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering;
and make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;

(n) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request;

(o) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to the Bain Funds, underwriters or agents and their counsel;

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

(q) use its best efforts to make available the executive officers of the Company
to participate with the Holders of Registrable Securities and any underwriters
in any “road shows” that may be reasonably requested by the Holders in
connection with distribution of the Registrable Securities.

3.3.3 Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained by the Company in connection with any Public Offering will be
selected by the Board; provided that, in the case of an offering following a
request therefor under Section 3.1.1 or 3.1.2, such underwriters and counsel
will be reasonably acceptable to the Bain Funds. In connection with any
registration of Registrable Securities pursuant to Sections 3.1 and 3.2 hereof,
the Bain Funds may select one counsel to represent all Holders of Registrable
Securities covered by such registration; provided, however, that in the event
that the counsel selected as provided above is also acting as counsel to the
Company in connection with such registration, the remaining Holders will be
entitled to select one additional counsel to represent, at the Company’s
expense, all such remaining Holders.

 

15



--------------------------------------------------------------------------------

3.3.4 Company Lock-Up. If any registration pursuant to Section 3.1 of this
Agreement shall be in connection with an underwritten Public Offering, the
Company agrees not to effect any public sale or distribution of any Common Stock
of the Company (or securities convertible into or exchangeable or exercisable
for Common Stock) (in each case, other than as part of such underwritten public
offering and other than pursuant to a registration on Form S-4 or S-8) for its
own account, within 90 days (or such shorter period as the managing underwriters
may require) after, the effective date of such registration (except as part of
such registration).

3.3.5 Holder Lock-Up. Each Holder will comply with the provisions of Section 3.7
of the Stockholders Agreement applicable to a “Stockholder” as though such
Section were set forth herein. No Stockholder will Transfer Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock
pursuant to a waiver from a lock-up agreement described in Section 3.7 of the
Stockholders Agreement unless the benefit of such waiver is extended in a pro
rata manner to all Stockholders.

3.3.6 Other Agreements. The Company covenants and agrees that, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 3.1 of this Agreement remain in effect, the
Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of rights of registration in the nature or
substantially in the nature of those set forth in Section 3.1 or 3.2 of this
Agreement without the consent of Stockholders holding a majority of the
Registrable Securities (plus the consent of any Stockholder who would be
disproportionately and adversely affected thereby compared to other
Stockholders) other than registration rights set forth in Section 3.1 or 3.2
that are provided to Managers, Other Investors or Investors that join this
Agreement from time to time.

3.4. Indemnification and Contribution.

3.4.1 Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 3 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect partners,
advisory board members, advisors, directors, officers, employees, trustees,
members and shareholders, and each other Person, if any, who controls any such

 

16



--------------------------------------------------------------------------------

holder or any such controlling Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each such Person being
referred to herein as a “Covered Person”), against any losses, claims, damages
or liabilities (or actions or proceedings in respect thereof), joint or several,
to which such Covered Person may be or become subject under the Securities Act,
the Exchange Act, any other securities or other law of any jurisdiction, the
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained or incorporated by reference in any registration statement under the
Securities Act, any preliminary prospectus or final prospectus included therein,
or any related summary prospectus, or any amendment or supplement thereto, or
any document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or other document or report,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (iii) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report, and will reimburse such Covered Person for any legal or any
other expenses incurred by it in connection with investigating or defending any
such loss, claim, damage, liability, action or proceeding; provided, however,
that neither the Company nor any of its subsidiaries will be liable to any
Covered Person in any such case to the extent that any such loss, claim, damage,
liability, action or proceeding arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company or to any of its
subsidiaries through an instrument duly executed by such Covered Person
specifically stating that it is for use in the preparation thereof. The
indemnities of the Company and of its subsidiaries contained in this
Section 3.4.1 will remain in full force and effect regardless of any
investigation made by or on behalf of such Covered Person and will survive any
transfer of securities or any termination of this Agreement.

3.4.2 Indemnities to the Company. Subject to Section 3.4.4, the Company and any
of its subsidiaries may require, as a condition to including any securities in
any registration statement filed pursuant to this Section 3, that the Company
and any of its subsidiaries will have received an undertaking satisfactory to it
from the prospective seller of such securities, severally and not jointly, to
indemnify and hold harmless the Company and any of its subsidiaries, each
director of the Company or any of its subsidiaries, each officer of the Company
or any of its subsidiaries who will sign such registration statement and each
other Person (other than such seller), if any, who controls the Company and any
of its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other prospective seller of such
securities with respect to any statement in or omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
included

 

17



--------------------------------------------------------------------------------

therein, or any amendment or supplement thereto, or any other disclosure
document (including reports and other documents filed under the Exchange Act or
any document incorporated therein) or other document or report, if such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or any of its subsidiaries through an
instrument executed by such seller specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement, incorporated document
or other document or report. Such indemnity will remain in full force and effect
regardless of any investigation made by or on behalf of the Company, any of its
subsidiaries or any such director, officer or controlling Person and will
survive any transfer of securities or any termination of this Agreement.

3.4.3 Contribution. If the indemnification provided for in Sections 3.4.1 or
3.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 3.4 (an
“Indemnitee”) in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder will, subject to
Section 3.4.4 and in lieu of indemnifying such Indemnitee, contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) in such
proportion as is appropriate to reflect the relative fault of such indemnifying
party on the one hand and such Indemnitee on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof). The relative fault
will be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such indemnifying
party or such Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just or equitable if contribution
pursuant to this Section 3.4.3 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the preceding sentence. The amount paid or payable
by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this Section 3.4.3 will include any legal or other expenses reasonably incurred
by such Indemnitee in connection with investigating or defending any such action
or claim. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

3.4.4 Limitation on Liability of Holders of Registrable Securities. The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 3.4 will not in any event exceed an amount equal to the net proceeds to
such holder (after deduction of all underwriters’ discounts and commissions)
from the disposition of the Registrable Securities disposed of by such holder
pursuant to such registration.

 

18



--------------------------------------------------------------------------------

3.4.5 Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 3.4, such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnitee to give
notice as provided herein will not relieve the indemnifying party of its
obligations under this Section 3.4, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice. In case any such
action or proceeding is brought against an Indemnitee, the indemnifying party
will be entitled to participate in and to assume the defense thereof (at its
expense), jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnitee, and after notice from the indemnifying party to such Indemnitee of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such Indemnitee for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation and will have no liability for any settlement
made by the Indemnitee without the consent of the indemnifying party, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, if in
such Indemnitee’s reasonable judgment a conflict of interest between such
Indemnitee and the indemnifying parties may exist in respect of such action or
proceeding or the indemnifying party does not assume the defense of any such
action or proceeding within a reasonable time after notice of commencement, the
Indemnitee will have the right to assume or continue its own defense and the
indemnifying party will be liable for any reasonable expenses therefor, but in
no event will bear the expenses for more than one firm of counsel for all
Indemnitees in each jurisdiction who will be approved by the Bain Funds in the
registration in respect of which such indemnification is sought. No indemnifying
party will settle any action or proceeding or consent to the entry of any
judgment without the prior written consent of the Indemnitee, unless such
settlement or judgment (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff of a release to such Indemnitee from all liability
in respect of such action or proceeding and (ii) does not involve the imposition
of equitable remedies or the imposition of any obligations on such Indemnitee
and does not otherwise adversely affect such Indemnitee, other than as a result
of the imposition of financial obligations for which such Indemnitee will be
indemnified hereunder.

ARTICLE IV

REMEDIES.

4.1. Generally. The parties will have all remedies available at law, in equity
or otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies that may be
available, each of the parties hereto will be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

19



--------------------------------------------------------------------------------

ARTICLE V

PERMITTED TRANSFEREES.

The rights of a Holder hereunder may be assigned (but only with all related
obligations as set forth below) in connection with a Transfer of Shares effected
in accordance with the terms of the Stockholders Agreement and this Agreement to
a Permitted Transferee of such Holder. Without prejudice to any other or similar
conditions imposed hereunder with respect to any such Transfer, no assignment
permitted under the terms of this Section 5 will be effective unless the
Permitted Transferee to which such assignment is being made, if not a
Stockholder, has delivered to the Company a written acknowledgment and agreement
in form and substance reasonably satisfactory to the Company that the Shares in
respect of which such assignment is made will continue to be deemed Shares and
will be subject to all of the provisions of this Agreement relating to Shares
and that such Permitted Transferee will be bound by, and will be a party to,
this Agreement. A Permitted Transferee to whom rights are transferred pursuant
to this Section 5 may not again transfer such rights to any other Permitted
Transferee, other than as provided in this Section 5.

ARTICLE VI

AMENDMENT, TERMINATION, ETC.

6.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor will any oral waiver of any of its terms be
effective.

6.2. Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders; provided, however, that any amendment,
modification, extension, termination or waiver (an “Amendment”) will also
require the consent of any Stockholder who would be disproportionately and
adversely affected thereby. Each such Amendment will be binding upon each party
hereto and each holder of Shares subject hereto. In addition, each party hereto
and each holder of Shares subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder.

6.3. Effect of Termination. No termination under this Agreement will relieve any
Person of liability for breach prior to termination. In the event this Agreement
is terminated, each Covered Person will retain the indemnification rights
pursuant to Section 3.4 hereof with respect to any matter that (i) may be an
indemnified liability thereunder and (ii) occurred prior to such termination.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

DEFINITIONS.

For purposes of this Agreement:

7.1. Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 7:

(i) The words “hereof’, “herein”, “hereunder” and words of similar import will
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement will include all subsections thereof;

(ii) The word “including” will be construed as including, without limitation;

(iii) Definitions will be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders will each include the other.

7.2. Definitions. The following terms will have the following meanings:

“Affiliate” will mean (a) with respect to any specified Person that is not a
natural Person, any other Person that directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such specified Person (for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise) and (b) with respect
to any natural Person, any Member of the Immediate Family of such natural
Person.

“Affiliated Fund” means with respect to any Investor, each corporation, trust,
limited liability company, general or limited partnership or other entity under
common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Affiliate of the
general partner or principal investment advisor of that Investor).

“Agreement” will have the meaning set forth in the Preamble.

“Amendment” will have the meaning set forth in Section 6.2.

“Bain Funds” will have the meaning set forth in the Preamble.

“Board” will mean the board of directors of the Company.

“Business Day” will mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Change of Control” will mean (a) any change in the ownership of the capital
stock of the Company if, immediately after giving effect thereto, any Person (or
group of Persons acting in

 

21



--------------------------------------------------------------------------------

concert) other than the Investors and their Affiliates will have the direct or
indirect power to elect a majority of the members of the Board or (b) any change
in the ownership of the capital stock of the Company if, immediately after
giving effect thereto, the Investors and their Affiliates will own less than 25%
of the Equivalent Shares.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Class A Stock” will mean the Class A Common Stock, par value $.001 per share of
the Company.

“Class L Stock” will mean the Class L Common Stock, par value $.001 per share,
of the Company.

“Closing” will have the meaning set forth in Section 1.1.

“Commission” will mean the Securities and Exchange Commission.

“Common Stock” will mean the common stock, par value $0.01 per share, of the
Company, including the Class A Stock and the Class L Stock.

“Company” will have the meaning set forth in the Preamble.

“Covered Person” will have the meaning set forth in Section 3.4.1.

“Convertible Securities” will mean any evidence of indebtedness, shares of stock
(other than Common Stock) or other securities (other than Options and Warrants)
which are directly or indirectly convertible into or exchangeable or exercisable
for shares of Common Stock.

“Equivalent Shares” will mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become exercisable, convertible
or exchangeable on or prior to, or by reason of, the transaction or circumstance
in connection with which the number of Equivalent Shares is to be determined);
provided, however, that with respect to any Manager only Vested Shares shall be
counted in determining the Equivalent Shares held by such Manager.

“Exchange Act” will mean the Securities Exchange Act of 1934, as in effect from
time to time.

“FINRA” will mean the Financial Industry Regulatory Authority.

“Giraffe A” will have the meaning set forth in the Preamble.

“Giraffe B” will have the meaning set forth in the Preamble.

 

22



--------------------------------------------------------------------------------

“Gymboree” will have the meaning set forth in the Preamble.

“Holders” will mean the holders of Registrable Securities under this Agreement.

“Indemnitee” will have the meaning set forth in Section 3.4.3.

“Initial Public Offering” will mean the initial Public Offering registered on
Form S-1 (or any successor form under the Securities Act) after the date hereof.

“Initiating Holders” will have the meaning set forth in Section 3.1.2.

“Investors” will have the meaning set forth in the Preamble.

“IPO Initiating Holders” will have the meaning set forth in Section 3.1.1.

“Issuance” will have the meaning set forth in Section 2.1.

“Management Shares” will mean all Shares held by a Manager. Any Management
Shares that are Transferred by the holder thereof to such holder’s Permitted
Transferees will remain Management Shares in the hands of such Permitted
Transferee.

“Managers” will have the meaning set forth in the Preamble.

“Merger Agreement” will have the meaning set forth in the Recitals.

“Options” will mean any options to subscribe for, purchase or otherwise directly
acquire Common Stock, other than any such option held by the Company or any
right to purchase shares pursuant to this Agreement.

“Other Investors” will have the meaning set forth in the Preamble.

“Other Securities” will have the meaning set forth in Section 2.2.3.

“Participating Buyer” will have the meaning set forth in Section 2.2.2.

“Participation Notice” will have the meaning set forth in Section 2.2.1.

“Participation Offeree” will have the meaning set forth in Section 2.2.1.

“Participation Portion” will have the meaning set forth in Section 2.2.1.

“Parity Shares” will have the meaning set forth in Section 3.3.1.

“Participation Shares” will mean all Shares held by an Investor, by an Other
Investor and all Vested Shares held by a Manager.

“Permitted Transferee” will have the meaning set forth in the Stockholders
Agreement.

 

23



--------------------------------------------------------------------------------

“Person” will mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Price Per Equivalent Share” will mean the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities or Options or
Warrants which are the subject of an Issuance pursuant to Section 2 hereof.

“Principal Lock-Up Agreement” will have the meaning set forth in Section 3.7 of
the Stockholders Agreement.

“Pro Rata Portion” will mean for purposes of Section 3.3, with respect to each
holder of Registrable Securities or Parity Shares requesting that such shares be
registered in such registration statement, a number of such shares equal to the
aggregate number of shares of Common Stock to be registered in such registration
(excluding any shares to be registered for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities and Parity Shares held by such holder, and the
denominator of which is the aggregate number of Registrable Securities and
Parity Shares held by all holders requesting that their Registrable Securities
or Parity Shares be registered in such registration.

“Prospective Subscriber” will have the meaning set forth in Section 2.2.1.

“Public Offering” will mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Purchase Election” will have the meaning set forth in Section 3.1.1(c).

“Registrable Securities” will mean (a) all shares of Class A Stock, (b) all
shares of Class A Stock issuable upon conversion of Shares of Class L Stock,
(c) all shares of Class A Stock issuable upon exercise, conversion or exchange
of any Option, Warrant or Convertible Security and (d) all shares of Class A
Stock directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a), (b) or (c) above by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Shares and, in
the case of any Manager, Vested Shares. As to any particular Registrable
Securities, such shares will cease to be Registrable Securities when (u) such
shares will have been Transferred in a Sale to which Sections 4.1 or 4.2 of the
Stockholders Agreement apply, (v) a registration statement with respect to the
sale of such securities will have become effective under the Securities Act and
such securities will have been disposed of in accordance with such registration
statement, (w) such securities will have been Transferred pursuant to Rule 144,
(x) subject to the provisions of Section 5 hereof, such securities will have
been otherwise transferred, new certificates for them not bearing a legend
restricting further transfer will have been delivered by the Company and
subsequent disposition of them will not require registration of them under the
Securities Act, (y) such securities may be distributed without volume limitation
or other restrictions on transfer under Rule 144 (including without application
of paragraphs (c), (e) (f) and (h) of Rule 144) or (z) such securities will have
ceased to be outstanding.

 

24



--------------------------------------------------------------------------------

“Registration Expenses” means any and all expenses incident to performance of or
compliance with Section 3 of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including
(a) all Commission and securities exchange or FINRA registration and filing
fees, (b) all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (c) all
printing, messenger and delivery expenses, (d) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or FINRA pursuant to Section 3.3.2(g) and all rating agency fees,
(e) the fees and charges of counsel for the Company and of its independent
public accountants, including the expenses of any special audits and/or “cold
comfort” letters required by or incident to such performance and compliance,
(f) the reasonable fees and charges of one counsel for the Holders selected
pursuant to the terms of Section 3 and one counsel for certain Holders selected
pursuant to the second proviso of Section 3.3.3, if applicable, (g) any fees and
disbursements customarily paid by the issuers of securities, (h) expenses
incurred in connection with any road show (including the reasonable
out-of-pocket expenses of the Holders) and (i) fees and expenses incurred in
connection with the distribution or transfer of Registrable Securities to or by
a Holder or its permitted transferees in connection with a Public Offering.

“Rule 144” will mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 145” will mean Rule 145 under the Securities Act (or any successor Rule).

“Rule 145 Transaction” will mean a registration on Form S-4 (or any successor
Form) pursuant to Rule 145.

“Securities Act” will mean the Securities Act of 1933, as in effect from time to
time.

“Shares” will mean (a) all shares of Common Stock held by a Stockholder,
whenever issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities and
(b) all Options, Warrants and Convertible Securities held by a Stockholder
(treating such Options, Warrants and Convertible Securities as a number of
Shares equal to the number of Equivalent Shares represented by such Options,
Warrants and Convertible Securities for all purposes of this Agreement except as
otherwise specifically set forth herein).

“Shelf Takedown Holders” will have the meaning set forth in Section 3.1.3.

“Stockholders” will mean the Investors and the Managers.

“Stockholders Agreement” will have the meaning set forth in the Recitals.

“Subject Securities” will have the meaning set forth in Section 2.1.

“Transfer” will mean any sale, pledge, assignment, encumbrance or other transfer
or disposition of any Shares to any other Person, whether directly, indirectly,
voluntarily, involuntarily, by operation of law, pursuant to judicial process or
otherwise.

 

25



--------------------------------------------------------------------------------

“Underwritten Shelf Takedown” will have the meaning set forth in Section 3.1.3.

“Vested Shares” will mean, with respect to a Manager at any time, the Management
Shares held by such Manager which are not subject to vesting requirements at
such time.

“Warrants” will mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

ARTICLE VIII

MISCELLANEOUS.

8.1. Authority: Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and will not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture or other association. Each of the Company, Giraffe A, Giraffe B
and Gymboree will be jointly and severally liable for any payment obligation of
the Company, Giraffe A, Giraffe B and Gymboree pursuant to this Agreement.

8.2. Notices. Any notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement shall be in writing and shall be (a) delivered or given personally,
(b) sent by facsimile, or (c) sent by overnight courier, in each case, to the
address (or facsimile number) listed below:

If to the Company:

Giraffe Holding, Inc.

500 Howard Street

San Francisco, California 94105

Attention:

 

Chief Executive Officer

Facsimile:

 

(707) 678-1315

with a copy to:

c/o Bain Capital Partners, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Attention:

 

Joshua Bekenstein and Jordan Hitch

Facsimile:

 

(617) 516-2010

If to a Bain Fund or an Investor:

c/o Bain Capital Partners, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Attention:

 

Joshua Bekenstein and Jordan Hitch

Facsimile:

 

(617) 516-2010

 

26



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

The Prudential Towner

800 Boylston Street

Boston, Massachusetts 02199

Attention:

 

R. Newcomb Stillwell and C. Todd Boes

Facsimile:

 

(617) 951-7050

If to an Other Investor or a Manager, to the most recent address of such Other
Investor or Manager shown on the records of the Company.

Notice to the holder of record of any shares of capital stock will be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications will be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a Business Day, or if delivered on
other than a Business Day, on the first Business Day thereafter and (c) 2
Business Days after being sent by overnight courier. Each of the parties hereto
will be entitled to specify a different address by giving notice as aforesaid to
each of the other parties hereto.

8.3. Merger; Binding Effect, Etc. This Agreement, together with the Stockholders
Agreement, constitute the entire agreement of the parties with respect to their
subject matter, supersede all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and will be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Stockholder or other party
hereto may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing will be null and void.

8.4. Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and will
not be construed to define or limit any of the terms or provisions hereof.

8.5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one instrument.

8.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it will not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

27



--------------------------------------------------------------------------------

8.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement will be had against any current or future
director, officer, employee, general or limited partner, member or stockholder
of any Stockholder or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever will attach to, be
imposed on or otherwise be incurred by any current or future director, officer,
employee, partner, member or stockholder of any Stockholder or of any Affiliate
or assignee thereof, as such, for any obligation of any Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

ARTICLE IX

GOVERNING LAW.

9.1. Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement will be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters will be governed by and construed in
accordance with the internal laws of the State of New York.

9.2. Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of, based upon or relating to this Agreement or the
subject matter hereof will be brought and maintained exclusively in the federal
and state courts of the State of New York, City of New York, County of New York.
Each of the parties hereto by execution hereof (i) hereby irrevocably submits to
the jurisdiction of the federal and state courts in the State of New York, City
of New York, County of New York for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is

 

28



--------------------------------------------------------------------------------

being heard will be deemed to be included in clause (i) above. Each of the
parties hereto hereby consents to service of process in any such suit, action or
proceeding in any manner permitted by the laws of the State of New York, agrees
that service of process by registered or certified mail, return receipt
requested, at the address specified in or pursuant to Section 8.2 hereof is
reasonably calculated to give actual notice and waives and agrees not to assert
by way of motion, as a defense or otherwise, in any such action, suit or
proceeding any claim that service of process made in accordance with
Section 8.2. hereof does not constitute good and sufficient service of process.
The provisions of this Section 9.2. will not restrict the ability of any party
to enforce in any court any judgment obtained in a court included in clause
(i) above.

9.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 9.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 9.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

9.4. Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement will impair any such right,
power or remedy, nor will it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
will any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.

 

THE COMPANY:

 

GIRAFFE HOLDING, INC.

 

By:

 

 

   

Name: Matthew K. McCauley

   

Title:   Chief Executive Officer

 

30



--------------------------------------------------------------------------------

Giraffe A:

 

GIRAFFE INTERMEDIATE A, INC.

 

By:

 

 

   

Name: Matthew K. McCauley

   

Title:   Chief Executive Officer

 

31



--------------------------------------------------------------------------------

Giraffe B:

 

GIRAFFE INTERMEDIATE B, INC.

 

By:

 

 

   

Name: Matthew K. McCauley

   

Title:   Chief Executive Officer

 

32



--------------------------------------------------------------------------------

Gymboree:

 

THE GYMBOREE CORPORATION

 

By:

 

 

   

Name: Matthew K. McCauley

   

Title:   Chief Executive Officer

 

33



--------------------------------------------------------------------------------

THE INVESTORS:

 

GYMBOREE INVESTMENT HOLDINGS, LLC

 

By:

 

 

   

Name: Marko Kivisto

   

Title:   Director

 

34



--------------------------------------------------------------------------------

THE OTHER INVESTORS:

     

By:

 

 

   

Name:

   

Title:

 

35



--------------------------------------------------------------------------------

MANAGER:

       

 

   

Name:

 

36